ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_05_FR.txt. OPINION DISSIDENTE DE M. BADAWI

Je regrette de ne pouvoir me rallier à Vavis de la Cour recon-
naissant la compétence du Tribunal administratif de l'Organisation
internationale du Travail dans les quatre affaires de l'Unesco.
Je partage les conclusions du Président Hackworth et de mon
collègue Judge Read pour les motifs qui suivent:

La demande d’avis posée à la Cour se compose de trois questions.

La première s'exprime en termes de compétence, et la troisième
en termes de validité. L’une et l’autre reproduisent les mots qui
figurent dans l’article XII du Statut du Tribunal. L’une et l’autre
représentent un même ordre d'idées considéré de côtés différents :
côté cause et côté effet. Le lien entre les deux est donc indissoluble.
En fait, ces deux questions n’en constituent qu’une.

La question II est posée dans le cas où la réponse à la question I
serait dans l’affirmative. Il est donc prématuré de l’examiner
avant d’avoir répondu à la question I, soit pour y donner une
réponse, soit pour déclarer qu'elle ne se pose pas.

*
* *

Le Tribunal administratif de l’Organisation internationale du
Travail s’est déclaré compétent pour connaître des requêtes des
quatre fonctionnaires de Unesco. Pour examiner ces quatre
jugements qui, sauf les particularités de chaque cas, sont uniformes,
il suffit de prendre le jugement n° 17 dans l’affaire Duberg comme
exemple.

Il est évident que pour permettre au Conseil exécutif de l'Unesco
de contester la décision du Tribunal administratif affirmant sa
compétence et de demander l’avis prévu par l’article XIT du Statut
dudit Tribunal, les motifs sur lesquels le Tribunal fonde sa com-
pétence doivent, indépendamment du fond, suffire à eux seuls
pour établir la base légale précise de cette compétence. Il serait,
en effet, inconcevable que le Tribunal puisse se déclarer compétent
sur la base de motifs non susceptibles d'appréciation légale.

Mais il arrive parfois que la compétence ne peut s'établir que
par des motifs qui se rattachent au fond. Dans ce cas, le tribunal
joint l'exception d’incompétence au fond pour les examiner en-
semble et conclure d’abord sur la compétence et ensuite sur le
fond. Cette décision de jonction contribue à une meilleure ordon-

50
124 OPIN. DISS. DU VICE-PRÉS. BADAWI (AVIS 23 X 56)

nance du jugement et a une plus grande clarté. Elle permet aussi
d'éviter des répétitions qu’on ne peut éluder si l’on séparait la
compétence du fond, au point de vue de la motivation.

Toutefois, la jonction de l’exception au fond ne serait possible
que si le tribunal saisi est une juridiction d’un seul degré ou si,
étant de premiére instance, ses jugements sont susceptibles d’appel,
c'est-à-dire une revision du jugement tout entier. Dans ce dernier
cas, sa décision, en ce qui concerne tant la compétence que le
fond, sera examinée par la juridiction supérieure.

Mais dans le cas de l’article XII du Statut du Tribunal admi-
nistratif, la décision de celui-ci n’est soumise à l’examen de la
Cour qu’en ce qui concerne la compétence seule; celle-ci n’a
aucun contrôle sur le fond, le jugement duquel est définitif et
sans appel.

Or, pour exercer son contrôle sur la compétence du Tribunal,
la Cour doit nécessairement baser son opinion sur l'interprétation
et l'application par le Tribunal des dispositions de son Statut.

Lorsque l'exception d’incompétence est jointe au fond, la Cour
cherchera cette interprétation et application dans l’ensemble des
motifs. Mais lorsque le tribunal traite des deux questions : compé-
tence et fond, séparément, la Cour limitera son examen aux motifs
sur lesquels le tribunal aurait fondé sa compétence.

Si, toutefois, le tribunal, sans ordonner la jonction de l'exception
au fond, n’observe pas la distinction nécessaire entre les deux ques-
tions et se contente d’une simple division, en deux sections, en en
mêlant les motifs, la Cour se doit, en cas d'insuffisance de démons-
tration de la question de compétence dans la section y relative, cher-
cher le complément dans l’autre section. Bien que mélés à l'examen
du fond, les motifs d’ordre légal complétant cette démonstration
appartiennent en propre à la compétence et sont, partant, soumis au
contrôle de la Cour.

En l'espèce, aucune jonction n’a été décidée par le Tribunal mais,
sans la décider, le Tribunal a, en fait, mêlé les motifs des deux ques-
tions : compétence et fond. La partie du jugement réservée à la
compétence ne contient — en dehors d'observations non pertinentes
et d’une simple mention de la note du 6 juillet 1954 — qu'un récit
de la requête suivi d’une affirmation de la compétence du Tribunal.
La partie du jugement qui traite du fond révèle plus clairement la
pensée du Tribunal sur la compétence.

51
125 OPIN. DISS. DU VICE-PRÉS. BADAWI (AVIS 23 X 56)

Cette manière d'agir du Tribunal administratif ressort clairement
de l'examen du jugement dans ses deux parties successives.

Mais avant d'aborder cet examen, il convient d’établir la ligne de
démarcation entre la compétence et le fond. Distinguer lun de
l’autre est fondamental pour l'exercice de la fonction de contrôle
de la Cour.

Pour déterminer la compétence du tribunal, il n’est nul besoin
pour le requérant de justifier son droit (c'est le fond), mais il est
indispensable de définir la base de son action pour savoir si elle entre
dans le cadre de l’activité du tribunal ou, en d’autres termes, si le
tribunal est ou non compétent d’en connaître.

Or, suivant les termes de l’article II, paragraphe 5, du Statut du
Tribunal administratif de l'Organisation internationale du Travail,
le Tribunal connaît des requêtes invoquant l’inobservation, soit
quant au fond, soit quant à la forme des stipulations du contrat
d'engagement des fonctionnaires ou des dispositions du Statut du
personnel (de l'Unesco).

L'expression «soit quant au fond, soit quant à la forme » (in
substance or in form) ne se réfère pas ici à la réalité profonde des
stipulations par opposition à leur forme extérieure. Cette opposition
serait, du reste, singulière dans un texte législatif. Elle se réfère
simplement à la notion bien connue des « règles de fond » par oppo-
sition aux « règles de forme ou de procédure » (en anglais: substantive,
or adjectival or procedural). Cet accouplement des deux catégories
de régles a pour objet de les mettre sur un pied d’égalité dans le sens
que l’inobservation des unes ou des autres donnera lieu à une action
judiciaire et que le Tribunal a pour mission de les sauvegarder et
de protéger les fonctionnaires contre leur inobservation.

D'après le paragraphe 6 (4 et b) du même article, qui détermine
ceux qui ont accès au Tribunal, le fonctionnaire invoque l’inobser-
vation des stipulations du contrat ou du Statut en vue de réclamer
un droit.

Il faut donc que le fonctionnaire nomme le droit qu'il réclame, de
même qu'il doit invoquer la stipulation dont Vinobservation a donné
lieu audit droit, pour que le Tribunal puisse retenir sa compétence
après avoir vérifié l’un et l’autre, sans toutefois entrer dans l’exa-
men des faits justificatifs (le fond), au point de vue de leur exacti-
tude, vérité ou réalité, et sans porter un jugement sur l’interpréta-
tion ou l’application alléguée par le fonctionnaire.

Il n’y a pas là une exigence excessive, mais la requête ainsi
que la décision du Tribunal doivent, de toute évidence, révéler
la nature du droit réclamé par le fonctionnaire et préciser les
stipulations dont l'interprétation ou l'application permettrait de
servir de fondement audit droit, et la valeur plausible ou possible
de celles-ci.

52
126 OPIN. DISS. DU VICE-PRÉS. BADAWI (AVIS 23 X 56)

Le droit réclamé par les quatre fonctionnaires est incontestable-
ment le renouvellement de leurs contrats. Mais quelle est la stipula-
tion qui leur assure ce droit et qui n'aurait pas été observée par
le Directeur général?

On a estimé que le mot «invoquant », qui figure à l’article IT du
Statut du Tribunal, n’équivaut pas à l’expression «fondé sur » et
qu’il a une signification plus large ou plus souple. Si cette précision
cherche à écarter la nécessité pour le requérant de justifier le
bien-fondé du droit qu'il réclame, la distinction serait parfaitement
exacte et nul ne peut disconvenir que la question de la compétence
se distingue nettement du fond.

Mais si cette opposition des termes tend à permettre au requérant
— qui est tenu d’invoquer — de se référer d’une manière générale
aux stipulations du contrat et du Statut sans désigner les stipu-
lations précises dont l’inobservation a donné lieu à son action,
pareille interprétation ne tiendrait pas compte de certaines néces-
sités de rédaction de textes législatifs qui souvent emploient le
pluriel pour désigner le singulier.

Aux fins d’une plus grande précision, on a cru pouvoir inter-
préter cette disposition relative à «l’invocation de l’inobservation
.… des stipulations du contrat ... et des dispositions du Statut
du personnel » dans le sens qu’il suffit qu’il y ait un lien juridique
(sans préciser ni son nom ni sa nature) entre le renouvellement
et le contrat initial, entre le non-renouvellement et la situation
juridique du requérant au moment où le renouvellement est
refusé, pour que le Tribunal soit compétent.

Certes, le renouvellement diffère de la nomination pour la
première fois. [1 suffit à cet égard de noter qu'un contrat d’enga-
gement de durée définie est susceptible d’être transformé, après
cinq ans, en un contrat de durée indéterminée, et qu’un contrat
à durée définie qui n’aura pas été ainsi transformé ne sera pas
renouvelé au-delà de cinq ans.

Rien que cette différence autorise de reconnaître au renouvelle-
ment un statut différent de celui de la nomination, mais cette
différence ne permet pas — de toute évidence et nonobstant
toutes les ressources possibles de la dialectique juridique — de
donner au fonctionnaire un titre ou un droit au renouvellement
à l'échéance de chaque contrat à durée définie. Chaque renouvelle-
ment équivaut à une nouvelle nomination, sans préjudice du fait
qu’un ensemble de renouvellements permettrait la transformation
du contrat à durée définie en un contrat à durée indéterminée,
au cas où le Directeur général, dans la plénitude de sa discrétion,
entend conserver le fonctionnaire dans le service.

C'est un argument de la même nature que de dire que le contrat
à durée définie ne cesse pas à l'échéance de produire des effets
légaux. Outre que c’est une pétition de principe, puisqu'il s’agit

3

on
127 OPIN. DISS. DU VICE-PRES. BADAWI (AVIS 23 X 56)

précisément de connaitre, nonobstant les termes de la disposition
104.6 d), la portée de ces effets légaux et leur source, cet argument
n’apporte aucune notion définie d’un droit, alors qu'il s’agit
d’invoquer un droit dans le sens propre du mot.

En vérité, il n’y a aucune différence réelle entre les termes
«invoquant » et « fondé sur ». Dans les deux cas, une stipulation
précise devrait être citée avec l'indication du droit qui résulterait de
son inobservation ainsi que du «rapport sérieux et non factice »
entre ledit droit et la stipulation invoquée.

Comment, du reste, la Cour peut-elle contrôler l'existence ou la
non-existence d’un lien juridique ou des effets légaux qui n’ont pas
été invoqués par les requérants ni retenus par le Tribunal comme
base de sa compétence? Il est, en tout cas, certain que si l’on
admettait cette interprétation, il en résulterait qu'il n’y aurait
presque aucun cas d’incompétence et le contrôle de la Cour institué
par l’article XII serait en fait impossible ou inutile.

CS ok

Examinons maintenant les motifs du jugement sur la compétence,
qui font l'objet de sept alinéas. |
Le premier alinéa établit une distinction entre les engagements en
stage et ceux à durée définie. Le Tribunal a peut-être voulu signi-
fier que les premiers peuvent être résolus à tout moment ad nutum,
alors que les autres ne peuvent pas l’étre. Outre qu'il n’y a pas
d'engagement en stage comme contrat autonome, mais une
période de stage dans la première année d’un contrat à durée
définie, ce motif n’est pas pertinent et constitue une simple affir-
mation, par voie d’implication.
Le deuxième alinéa cite la disposition 104.6 d) du Règlement du
personnel de l'Unesco, qui prévoit que:
«un engagement de durée définie prend fin à l'échéance fixée, sans
préavis ni indemnité, à moins que le renouvellement n’en ait été
offert à l'intéressé et accepté par lui trois mois avant l'échéance
dans le cas d’un engagement initial de durée définie d’un an, et six
mois avant l’échéance dans les autres cas 1»

LA . # ,
et déclare que ce texte ne vise que la durée de l’engagement et
n’empéche nullement que le Tribunal administratif soit saisi d'une
requête tendant à l’examen de la validité de la décision positive
ou négative prise en vue de son renouvellement.
1 Le texte en vigueur au moment où le Directeur général a pris sa décision est le
suivant :

«Un engagement de durée définie prend fin à l'échéance fixée, à moins
qu'un nouvel engagement n'ait été offert à l'intéressé et accepté par lui trois
mois avant l'échéance si l’intéressé est en fonctions depuis moins d’un an ou
six mois avant cette date s’il est en fonctions depuis plus d’un an.»

54

 
128 OPIN. DISS. DU VICE-PRÉS. BADAWI (AVIS 23 X 56)

Tout d’abord, il est inexact que la disposition ne vise que la
durée puisqu’elle détermine la situation légale entre l'Unesco et le
fonctionnaire. Ensuite, une requéte tendant a l’examen de la
validité d’une décision positive de renouvellement est inconcevable.
En effet, n’ont accés au Tribunal que les fonctionnaires et leurs
ayants droit, et on ne comprend pas qu’un fonctionnaire puisse
attaquer la validité d’une décision de renouveler son contrat, alors
que ce renouvellement ne peut s’accomplir qu’avec son acceptation.

Il demeure toutefois que le Tribunal déclare que la disposition
104.6 d) n'empêche pas (nonobstant ses termes catégoriques) de
saisir le Tribunal de la validité d’une décision de non-renou-
vellement.

L’Unesco s’est évertuée à expliquer que le non-renouvellement
nest pas une décision, en invoquant les termes de la disposition
104.6 d) du Règlement du personnel et la nature du rapport juridique
entre l'Unesco et le fonctionnaire. Mais, sans s’attarder à l'examen
de cet aspect de la question, on peut bien constater, à la fin de juin
1954, que le contrat de Duberg expirant le 31 décembre 1954 ne
sera pas renouvelé, puisque aucune offre de renouvellement ne lui
a été faite avant cette date, vu que l'offre devait être faite six mois
avant l'expiration du contrat. Providentiellement, il y a eu la note
circulaire du 6 juillet suivie, le 13 août, par une lettre du Directeur
général à Duberg, lui annonçant que son contrat ne sera pas renou-
velé. I n’y a donc pas de difficuité à admettre qu’il y ait eu une
décision de non-renouvellement.

En fait, la déclaration du Tribunal que la disposition 104.6 4)
n'empêche pas de saisir le Tribunal de la validité d’une décision de
non-renouvellement, signifie que le Tribunal s’appréte à dire que,
nonobstant ladite disposition, il existe, dans une mesure quelconque,
soit un droit du fonctionnaire au renouvellement, soit une obli-

gation à la charge du Directeur général de ce chef.

L’alinéa suivant semble donner corps à cette idée. Cet alinéa cite
la note circulaire, du 6 juillet 1954, qui est qualifiée d’« une mesure
d'ensemble » et, dans l'alinéa suivant, d’« une mesure générale » à
laquelle le requérant aurait fait l'objet d’une exception.

Dans le quatrième alinéa, le Tribunal résume la requête de Duberg
en ces termes: « Le Directeur général ne pouvait agir légitimement
ainsi à son égard en se fondant sur l’unique motif invoqué contre lui
pour admettre qu’il ne possède pas la qualité d’intégrité reconnue à
ses collègues dont engagement a été renouvelé, sans d’ailleurs que
lui soient contestées les qualités de travail et de compétence. »

55
129 OPIN. DISS. DU VICE-PRÉS. BADAWI (AVIS 23 X 56)

(Dans cette requête, le demandeur soutient qu’«il avait — dans
les conditions clairement déterminées par l'Administration — un
droit acquis au renouvellement de son contrat et qu'il ne s'agissait pas
de seules espérances ». Il se prévaut de la note circulaire du 6 juillet
1954 et traite longuement des faits relatifs à sa carrière ainsi que
de la portée de l'intégrité, motif invoqué par le Directeur général
pour ne pas renouveler son contrat.)

Les alinéas suivants du jugement (relatifs à la compétence) n’ajou-
tent rien à la motivation précédente: l'alinéa 5 rapporte les conclu-
sions du requérant; l’alinéa 6 dit qu'il s’agit donc d’un litige portant
sur l'interprétation et application du Statut et du Règlement du
personnel de l'Unesco, et l’alinéa 7 déclare qu’en vertu de l’article IT,
paragraphe 11, le Tribunal est compétent pour s'en saisir.

En dehors de la référence à la note du 6 juillet 1954, ces sept
alinéas, qui constituent toute la motivation sur la question de
compétence, ne précisent d'aucune manière le fondement de
cette compétence.

Le seul et unique motif sur lequel le Tribunal fonde sa compétence
serait donc la note du 6 juillet.

En mettant dans ses considérants sur la compétence l'accent sur
la note du 6 juillet et en la qualifiant de « mesure générale », le Tri-
bunal semble l'ajouter aux sources des droits des fonctionnaires
(contrat, Statut, Règlement). Cette note serait-elle, en vérité, une
nouvelle source de ces droits, dans la mesure où elle aurait modifié
le Statut et le Règlement ?

Une vive controverse s’est engagée sur la portée de cette note.
Pour les uns, elle est simplement «a declaration of policy », une
déclaration d’un caractère d'opportunité évidente, qui ne change
et ne peut changer la nature des rapports établis par le contrat, le
Statut et le Règlement.

Le Directeur général se trouvait pris dans un dilemme,

ou bien de transformer les contrats à durée définie en contrats
à durée indéterminée sans égard aux exigences du programme,
ou bien de ne pas renouveler ces contrats.

Devant demander des directives à la Conférence qui allait se tenir
en novembre 1954, le Directeur général a estimé qu’en attendant un
règlement de la question sur des bases solides, tendant à créer un
cadre permanent, il entend opérer un renouvellement général pour
un an, dans les conditions qu'il a indiquées. Cette annonce n’im-
plique d’aucune manière que les règles normales ne seront pas obser-
vées, à savoir: la nécessité d’une offre et d’une acceptation, ou qu'il
a renoncé à ses droits, puisque la renonciation à un droit ne se pré-
sume pas.

1 La citation du Tribunal est erronée, car ce paragraphe concerne l'Organisation
internationale du Travail, alors que c’est le paragraphe 5 qui concerne l'Unesco.

6

Ua
130 OPIN, DISS. DU VICE-PRES. BADAWI (AVIS 23 X 36)

Pour les partisans de ce point de vue, il serait difficile d’expliquer
comment une déclaration survenue après la date prescrite pour faire
l'offre de renouvellement — comme c’est le cas en ce qui concerne
les quatre requérants — puisse créer de nouveaux droits. Pour eux,
la disposition 104.6 d) demeure par conséquent en vigueur et devrait
produire son effet. En l’absence d’une offre et d’une acceptation, le
contrat vient à échéance le 3r décembre 1954, sans préavis et sans
indemnité, Suivant cette interprétation, il n’existerait aucun droit
au renouvellement et, faute d’inobservation d’aucune stipulation,
le Tribunal serait incompétent de connaître de la requête.

Ce n’est évidemment pas l’opinion du Tribunal qui reconnaît à
cette note le caractère de mesure générale ou de disposition régle-
mentaire modifiant provisoirement le régime alors en vigueur, et qui
estime que les fonctionnaires seraient justifiés d'en bénéficier.

Toutefois, le Tribunal n’a pu retenir que la note a créé un droit
au renouvellement du contrat ou une obligation à la charge du
Directeur général de le renouveler, comme l’a prétendu le deman-
deur dans sa requête. Le Tribunal s’est contenté de déclarer que
«le fonctionnaire qui réunit toutes les qualités requises est fondé à
entretenir un espoir légitime de se voir offrir un nouvel engagement
dans les fonctions qu'il occupait ».

Mais, est-ce que décevoir un espoir légitime constitue une inobser-
vation du contrat ou des dispositions du Statut? Ce serait donner
aux espoirs légitimes une consistance juridique qu'aucun principe
de droit n’autorise.

Quoi qu'il en soit, faut-il que la Cour opte pour l'une des deux
thèses en confit — soit «declaration of policy », et dans ce cas,
déclarer le Tribunal incompétent pour avoir mal défini la situation
juridique, soit « mesure générale » et, dans ce cas, admettre la com-
pétence du Tribunal?

En réalité, ce choix n’aurait pas résolu la question de compé-
tence, car, même considérée comme une mesure générale, la note
n'a pu, à elle seule, servir de base au jugement du Tribunal
affirmant sa compétence.

En effet, la note n’a pas envisagé l'offre d'engagement des
fonctionnaires de la catégorie organique d’une manière absolue.
Cette offre a été encadrée dans des conditions de nécessité et
de possession de qualités requises qui seraient nécessairement
déterminées par le Directeur général.

Dans ces circonstances, l’inobservation des stipulations du
contrat et du Statut n'aurait pu se réaliser si le non-renouvellement
était fondé sur la nécessité ou sur l’absence d’une des qualités
requises, et il n’existerait dans ce cas ni un droit ni un espoir
légitime pour le fonctionnaire de voir renouveler son contrat.

57
131 OPIN. DISS. DU VICE-PRES. BADAWI (AVIS 23 X 56)

La note, qui soumet le renouvellement à des conditions de
nécessité et de possession des qualités requises, ne suffirait donc
pas à servir de justification de compétence pour une action qui
tirerait sa base d’un droit du fonctionnaire, pour peu que l’on
admette que l'appréciation de ces conditions est laissée à la
discrétion du Directeur général.

Mais le Tribunal ne semble pas l’admettre pour ce qui concerne
la condition de Vintégrité. Apparemment, il n’a pas de difficulté
pour l’admettre pour les autres conditions}. Toute la section
consacrée à examen du fond ne traite que du pouvoir discrétion-
naire du Directeur général et, dès le début de cette section, le
Tribunal déclare que « si le pouvoir est conféré au Directeur général
de ne pas renouveler un engagement de durée définie et cela sans
être tenu à préavis ou à indemnité, c'est évidemment sous la condition
implicite que ce pouvoir ne s'exerce que pour le bien du service et
l'intérêt de UV Institution ».

Le Tribunal, postulant que l’exercice de ce pouvoir, dans les
conditions implicites qu’il a précisées, devrait étre soumis 4 son
contrôle judiciaire, procède à l'examen des faits et à la définition
de la condition de l'intégrité et conclut «que la décision de non-
renouvellement non seulement doit être annulée en l'espèce, mais
encore est à la fois constitutive d’un détournement de pouvoir
et d’un abus de droit entraînant l'obligation de réparer le préjudice
qui est la conséquence » ?.

Comme la Cour doit exercer son contrôle sur tous les motifs
sur lesquels se fonde la compétence du Tribunal et qu’elle doit
les chercher partout où ils se trouvent, la Cour ne peut que souligner
ce motif comme étant le motif principal sur lequel le Tribunal
s'est basé pour se déclarer compétent et pour juger le fond. Dans
le chapitre consacré à la compétence, le Tribunal a déclaré qu’«il
s’agit d’un litige portant sur l'interprétation et l’application du
Statut et du Règlement de l'Unesco », mais il n'a pas précisé
la stipulation en question, se réservant, apparemment, de le faire
au cours de l’examen du fond.

 

1 Toutefois, cette distinction n'a pas été justifiée par le Tribunal, nonobstant
que dans une organisation politique internationale, telle que l'Unesco, la notion,
d'intégrité devrait avoir, en dehors de sa signification étymologique, une signifi-
cation relative et plus large.

? Cette rédaction implique une dualité de motifs, mais la lecture attentive du
jugement ne révèle aucun autre motif que le détournement de pouvoir, qui est la
conclusion naturelle des conditions implicites postulées et longuement développées
par le Tribunal.

58
132 OPIN, DISS. DU VICE-PRÉS. BADAWI (AVIS 23 X 56)

L’allusion à la note du 6 juillet, dans ce chapitre, n’a été qu’une
préparation 4 ces conditions implicites dans la mesure que cette
note constitue le document de référence contenant les conditions
auxquelles le Directeur général a soumis l’offre général de renou-
vellement pour un an. Le Tribunal n’a fait de cette note aucun
autre usage, ni n'en a tiré aucune autre conclusion.

Éd

Or, on constatera tout d’abord que le Tribunal ne cherche pas
pour base de son jugement un droit propre au fonctionnaire dérivant
de son contrat ou du Statut du personnel, mais des conditions
qui se rattachent au droit du Directeur général ou à son pouvoir
discrétionnaire et qui, si elles ne se réalisent pas, créeraient un fait
illicite {détournement de pouvoir) faisant naître, au profit du
fonctionnaire, un droit à réparation (soit en nature soit en argent).

On constatera ensuite que ces « conditions implicites » n’ont rien
de commun avec la bonne foi qui est à la base de tout contrat et
qui, partant, est une condition implicite de son exécution. En effet,
l'analyse par le Tribunal du bien du service et de l'intérêt de
V'Institution révèle une appréciation par ledit Tribunal de ce
bien et de cet intérêt, qui diffère de celle du Directeur général mais
qui ne va pas jusqu'à mettre en question sa bonne foi.

On constatera, en dernier lieu, que les « conditions implicites »
ne sauraient être considérées comme des stipulations dont l’inob-
servation constitue le fondement de la compétence du Tribunal.
Ces stipulations ne peuvent évidemment être que des stipulations
expresses et positives. Ce caractère ressort nettement de la précision
introduite par l’incidente «soit quant au fond soit quant à la
forme ».

Mais si ces conditions implicites ne sont pas les stipulations
prévues par l’article II du Statut du Tribunal, pourraient-elles bien
être l’interprétation ou l'application de ces stipulations? Certes,
l'interprétation est de l'essence de l'administration de la justice,
mais l'interprétation judiciaire suppose un texte à interpréter.
D'autre part, l’interprétation comporte des normes susceptibles
de contrôle.

Quelle serait, dans les cas soumis au jugement du Tribunal, la
stipulation que le Tribunal aurait interprétée ou appliquée et
quelles seraient les normes qu'il aurait adoptées?

Le Tribunal proclame les conditions implicites par voie de simple
affirmation sans expliquer le paradoxe d’un pouvoir discrétionnaire
soumis à un contrôle juridictionnel. La conclusion à laquelle le
Tribunal aboutit, à savoir que le non-renouvellement constitue
un détournement de pouvoir, révèle qu'il s’estime compétent pour
connaître du détournement de pouvoir. Mais cette attribution ne
saurait être présumée comme inhérente à la justice administrative.

59
133 OPIN. DISS. DU VICE-PRÉS. BADAWI (AVIS 23 X 56)

Si le Conseil d’État français a pu l'exercer, après une laborieuse
évolution et grâce à une jurisprudence prétorienne, les tribunaux
administratifs établis dans les différents pays ne l’exercent qu’en
vertu de dispositions expresses.

En ce qui concerne le Conseil d’État français, le détournement de
pouvoir a été une théorie de formation historique due au rôle qu’a
joué ce Conseil dans la vie française, à sa structure, à ses fonctions
et surtout aux extensions successives de sa compétence, dues à son
pouvoir de faire un véritable case law 1. Même en France, cette
attribution subit un déclin d’une manière générale.

Un auteur, le professeur Jean de Soto, dans une étude intitulée
« Recours pour excés de pouvoir et interventionnisme économique »
et publiée dans le Recueil « Conseil d’État, Etudes et Documents »,
1952, n° 6, pages 77-78, cherche à l'expliquer:

«… Comment expliquer cette désaffection pour le détourne-
ment de pouvoir ? Peut-être par une certaine lassitude, car un tel
contrôle peut paraître décevant Surtout, sans doute, le juge
administratif a-t-il pensé qu'en déterminant lui-même et d’une
manière précise le but spécial vers lequel devaient, pour chacun de
leurs actes, statuer les autorités professionnelles et économiques, il
statuait sur une matière. qui lui est étrangère et qu'il risquait un
peu de son prestige auprès des administrés à affirmer officiellement
ce but ; ajoutons que ce but n’était pas toujours facile à déceler et
que l’expérience manque encore pour avoir des vues sûres. »

Quoi qu'il en soit, lorsque par suite du rayonnement de l’institu-
tion française du Conseil d'État, certains pays ont voulu créer chez
eux des Conseils sur son modèle, ils ont cru devoir cristalliser la
jurisprudence que ce Conseil avait développée au cours d’un siècle et
demi, pour doter leurs nouveaux Conseils d’une juridiction à la fois
large et précise et pour éviter les incohérences et les incertitudes
d'une formation jurisprudentielle, par ailleurs douteuse, ainsi que
pour éviter des résistances éventuelles de l’administration ou des
conflits avec elle.

A titre d'exemple de ces textes qu’en Europe on retrouve dans
beaucoup de pays, je me contenterai de citer l’article 22 de la loi
grecque du 22 décembre 1928; les articles 11 et 23 de la loi turque du
26 décembre 1938; l’article 9 de la loi belge du 23 décembre 1946;
l’article 33 du traité instituant la Communauté européenne du Char-
bon et de l’Acier du 18 avril 1951 (cf. l’article 3 de la loi égyptienne
n° 9 de 1949 revisant la loi n° 112 de 1946 instituant le Conseil d'État).
(Voir annexe.} Ces dispositions, reconnaissant la doctrine du détour-

1 Cf. article du Président Josse dans le Livre jubilaire du Conseil d'État pour
commémorer son 150M€ anniversaire, 1949. Voir aussi article du professeur Pierre
Lampué, publié dans la Revue internationale des Sciences administratives, 1954,
Pp. 383.

60
134 OPIN. DISS. DU VICE-PRES, BADAWI (AVIS 23 X 56)

nement de pouvoir, confient au Conseil d’État ou à la Cour de ladité
Communauté ce contrôle juridictionnel.

Si ces diverses lois ont cru nécessaire de prévoir formellement le
détournement de pouvoir comme élément de compétence et non
comme une régle de fond, c’est que pareil recours ne va pas de soi
et ne résulte pas nécessairement du pouvoir général d’annulation
qui est conféré aux Conseils d’Etat. Ce recours porte, en effet, sur
Vexercice du pouvoir discrétionnaire de l’administration et comporte,
indépendamment de tout contrôle juridictionnel sur l’interprétation
et l'application des dispositions législatives ou réglementaires, une
recherche poussée sur le but de ces dispositions et la manière dont
ce but a été détourné, ainsi qu'une recherche sur les motifs de ce
détournement.

En effet, de deux choses l’une: ow bien sans la prévision de la
compétence spéciale de détournement ou abus de pouvoir, ces
Conseils d’Etat peuvent exercer cette compétence spéciale en vertu
de leur pouvoir général d’annulation pour violation de la loi, et on
peut alors se demander pourquoi leurs lois organiques ont trouvé
nécessaire de prévoir cette compétence spéciale, ow bien cette. préci-
sion était nécessaire et sans elle les Conseils ne pourraient pas exercer
cette attribution. C’est cette dernière conclusion qui s'impose.

La gravité de cette immixtion dans les affaires administratives et
la substitution de vues des juges à celles des administrateurs respon-
sables s'opposent évidemment à ce que cette attribution soit présu-
mée dans la notion normale de l'interprétation et de l’application
des lois et règlements. Aussi, en dehors du cas du Conseil d’État
français qui, au cours de sa jurisprudence de plus de 150 ans, a
élaboré tant de théories qui constituent les assises du droit non écrit
qui est le droit administratif, une disposition formelle a tou ours été
jugée nécessaire.

Or, la compétence des tribunaux administratifs des organisations
internationales n’a rien de comparable à celle des diverses juridic-
tions nationales qui possèdent un système de Conseil d'État. Nul ne
conteste que la compétence du Tribunal, telle que l’article II de son
Statut l’a établie, est une compétence d'attribution et qu’elle se
limite à l’inobservation des stipulations du contrat d'engagement
et du Statut du personnel. C'est même cette limitation qui est la
raison d’être du recours à l'avis de la Cour prévu par l’article XII du
Statut du Tribunal.

61
135 OPIN. DISS. DU VICE-PRÉS. BADAWI (AVIS 23 X 56)

Ù * a
* *

Pourrait-on, toutefois, considérer que n’étant pas un tribunal
entre Etats, pour lequel l’interprétation restrictive découle du prin-
cipe de la souveraineté des Etats, la compétence du Tribunal de
FOrganisation internationale du Travail devrait être interprétée lar-
gement sur la base de la Charte et des tendances modernes d’entourer
le statut des fonctionnaires de certaines garanties, ou devrait étre
interprétée de manière à donner effet à la sécurité de la fonction
internationale ?

Il est évident que la constitution de ce Tribunal, même avec une
compétence limitée (d'attribution), répond à ces tendances. Il s’agi-
rait alors de déterminer le point où cette interprétation large devrait
s'arrêter pour ne pas aboutir au changement du caractère du Tri-
bunal, d’un tribunal à compétence d'attribution à un tribunal de
pleine juridiction administrative avec des pouvoirs d'annulation
pour détournement de pouvoir. Cette interprétation extensive ou
effective n’aboutit donc à aucune conclusion précise.

Cette interprétation extensive ou effective se recommande d’au-
tant moins en l'espèce que la compétence du Tribunal administratif
de l'Organisation internationale du Travail relativement au person-
nel de l'Unesco résulte d’un accord entre cette Organisation et l’Or-
ganisation internationale du Travail, qui autoriserait la première à
compter sur les limites précises de la compétence telle qu’elle a été
définie à l’article IT, paragraphe 5, du Statut du Tribunal.

Au demeurant, on ne conçoit pas qu'à une juridiction, qui débute
sans tradition et qui n'a pour mission que d’assurer le respect des
contrats et du statut d’un « civil service » en formation, il puisse étre
octroyé des pouvoirs aussi larges que la notion de détournement de
pouvoir peut comporter, relativement 4 des chefs d’administration
(Secrétaire général ou Directeur général) soumis au contrôle hiérar-
chique des organes supérieurs (en l’expèce le Conseil exécutif et la
Conférence générale de l'Unesco) et agissant sur les instructions ou
avec l’adhésion de ces organes.

Il est vrai que sous la Société des Nations, M. Albert Thomas
suggérait d’instituer un tribunal administratif sur le modèle du
Conseil d’Etat français. Mais de la suggestion à la mise en œuvre,
la question a passé par des commissions qui ne procédaient nulle-
ment de cette conception. On ne saurait donc se prévaloir de la
jurisprudence administrative ou du droit administratif dans les
différents pays pour attribuer aux tribunaux administratifs des
organisations internationales les mêmes pouvoirs qu'aux juri-
dictions nationales.

62
136 OPIN. DISS. DU VICE-PRÉS. BADAWI (AVIS 23 X 56)

Le fait que le Tribunal a été dénommé Tribunal administratif
ne lui confère pas automatiquement les attributions des Conseils
d’État dans les divers pays. Le Tribunal est administratif parce
qu’il n’a d’autres attributions que celles qui concernent l’ad-
ministration et les fonctionnaires. De sa nature intrinsèque, il
n'est rien d'autre qu’un organe judiciaire avec des attributions
limitées qu'il a à exercer de la même manière que tout autre
tribunal judiciaire, c’est-à-dire qu’il a à interpréter et à appliquer
les dispositions du contrat d'engagement et du Statut du personnel.
C'est le Tribunal lui-même qui le dit dans le sixième alinéa de
la partie de son jugement qui traite de la compétence.

Tout autre est le contrôle juridictionnel de l'exercice discré-
tionnaire des pouvoirs de l'administration, qui est une notion
spécifique et ne peut appartenir qu’à un ordre de juridiction qui
est liée à administration de la manière dont sont liés les Conseils
d'État dans les divers pays qui ont adopté cette institution.

En effet, la dualité de leurs fonctions comme corps consultatif
et comme juridiction d'annulation, suivant l'expression de
MM. Puget et Maleville, dans une étude sur la «revision des
décisions administratives sur recours des administrés », entreprise
par l’Institut international des Sciences administratives, pour le
compte des Nations Unies (1953), «opère une conciliation peut-
être illogique mais heureuse entre les nécessités contradictoires
de maintenir le juge administratif à l'écart du pouvoir de décider
dans le déroulement de la marche des services et de le faire baigner
constamment dans les réalités de l’œuvre administrative... Cette
dualité est garante d’un contact permanent avec la vie, favorise
la flexibilité et le progrès. L'administration et les administrés y
trouvent leur compte. »

Non seulement la dualité des fonctions du Conseil d’État est
à la base de l'extension de sa compétence et de son contrôle
pénétrant sur les actes de l'administration, mais est aussi à la
base de cette extension et de ce contrôle, la dualité de juridiction
judicisire et administrative: la première limitée à l'interprétation

à l'application de textes préexistants, la seconde élaborant le
droit administratif, en grande partie droit non écrit, surtout au
point de vue de ses principes généraux.

Or, le cas du Tribunal administratif de l'Organisation interna-
tionale du Travail est tout autre qu’un Conseil d'État. C’est un
tribunal exclusivement judiciaire, bien qu’administratif de nom.
Nous ne sommes donc en présence d'aucune dualité de fonction
ou de juridiction.

La différence entre le Tribunal et un Conseil d’État est fonda-
mentale et il ne peut en être autrement, tant en ce qui concerne
l'atmosphère dans laquelle le Tribunal exerce sa juridiction qu’en

63
137 OPIN. DISS. DU VICE-PRÉS. BADAWI (AVIS 23 X 56)

ce qui concerne les conditions complexes de fonctionnement des
organisations internationales.

Pour justifier les pouvoirs extraordinaires dont les tribunaux
administratifs internationaux se déclarent être les dépositaires,
l’un des défenseurs de ce système, le professeur Georges Langrod,
parlant du Tanu (Tribunal administratif des Nations Unies), dit:
« Le Tanu, organisme judiciaire nouveau-né, à compétence restreinte
et sans traditions directes sur le terrain inter-gouvernemental
devrait non seulement imposer son autorité en face de tentatives
réitérées de mettre en doute l'autorité de la chose jugée de ses
arrêts, c'est-à-dire entreprendre une mission d'ordre «pédago-
gique », mais encore — en face de la pauvreté quant au fond et
de la fluctuation incessante quant à la forme du droit interne
des Nations Unies — dégager, presque ab nihilo, un véritable
droit jurisprudentiel à Vinstar du préteur romain.» (Rivista di
Diritto Internazionale, 1954, p. 245.) L’auteur de cette citation
n'indique pas les dispositions légales ou l’autorité qui légitiment
un pouvoir des tribunaux administratifs aussi étendu et aussi
prétorien. Cette conception des pouvoirs des tribunaux adminis-
tratifs est évidemment sans aucun fondement. L’état actuel du
droit administratif international ne lui donne aucune sanction

ou confirmation.

*
* *

D’autres arguments ont été invoqués pour justifier la compétence
du Tribunal administratif de Organisation internationale du
Travail pour exercer un contrôle juridictionnel sur les pouvoirs
discrétionnaires du Directeur général, tels que la statisque des
contrats à durée définie, les circonstances spéciales de ces contrats,
la pratique générale (mais nullement absolue) de les renouveler },
la nécessité d'assurer la stabilité ou la sécurité de la fonction inter-
nationale. Ce sont des considérations d’ordre extra-légal, je dirai
même d'ordre politique. Les organisations internationales ont un
intérêt indiscutable à régler ces questions par des mesures générales
et ont des moyens plus efficaces pour les traiter que ne peuvent
les tribunaux administratifs à l’occasion de l'examen de cas indivi-

duels.

*
* *

En faveur de la compétence du Tribunal de l’Organisation inter-
nationale du Travail, la jurisprudence des autres tribunaux adminis-
tratifs a été parfois invoquée, notamment:

1 N’ont été examinées par la Cour, ni débattues devant le Tribunal administratif,
la portée précise de cette pratique ou les données de fait qui s’y rattachent, a savoir
la part qui revient dans sa formation a l'examen dans chaque cas individuel des
conditions de nécessité et de possession des qualités requises (travail, compétence
et intégrité). En tout cas, s’il est toujours recommandable dans l'interprétation de
textes de ne pas s’en tenir à la seule lettre et de prendre en considération l’esprit
de ces textes, on ne saurait assimiler la soi-disant pratique à l'esprit des disposi-
tions du Statut du personnel. .

64
138 OPIN. DISS. DU VICE-PRES. BADAWI (AVIS 23 X 56)

1. Howrani v. Secrétaire général des Nations Unies, jugement
n° 4 — 14 septembre 1951.
2. Robinson v, Secrétaire général des Nations Unies, jugement

n° 15 — IL avril 1952.
3. Kergall v. European Coal and Steel Community, du 18 juillet
1955-

Sans entrer dans un examen détaillé de ces jugements, il y a lieu
de noter qu'aucun de ces jugements n’a adopté aussi ouvertement
que les quatre jugements en question la doctrine de détournement
de pouvoir.

D'ailleurs, ni le Statut de ces tribunaux, ni le Statut du per-
sonnel de ces organisations ne sont identiques au Statut du Tribunal
administratif de l'Organisation internationale du Travail ou au
Statut du personnel de l'Unesco.

D'autre part, le Statut de la Communauté du Charbon et de
l’Acier donne expressément à la Cour de cette Communauté le
pouvoir d'annulation pour détournement de pouvoir dans certains
cas (art. 33) (v. annexe).

Enfin, il est difficile de comprendre comment la jurisprudence
de tribunaux du même ordre que le Tribunal administratif, dont
les jugements sont soumis au contrôle de la Cour et quin’avaient pas
été sanctionnés par cette Cour, puisse constituer une justification
de ces jugements.

*
*% *

Il importe encore de rappeler, au sujet de ces arguments ou des
arguments similaires rappelés au début de la présente opinion, qu’ils
n'ont pas été invoqués par le Tribunal administratif lui-même, lequel

‘s’est placé sur un terrain entièrement différent, celui non d’un droit
du fonctionnaire, mais d’un fait illicite se rattachant à l'exercice du
pouvoir du Directeur général: le détournement de pouvoir.

*
* *

La mission de la Cour étant de donner un avis sur la contestation
d’une décision concréte du Tribunal affirmant sa compétence,
Vavis devrait naturellement porter sur les motifs pour lesquels le
Tribunal a retenu sa compétence. En général, sa mission ne devrait
pas être d’examiner et de juger proprio motu cette compétence.

Cette limitation s'impose, surtout dans le cas où le Tribunal

adopte un élément de compétence, tel que le détournement de
pouvoir, qui ne lui a pas été attribué, en guise de motif de fond.

65
139 OPIN. DISS. DU VICE-PRES. BADAWI (AVIS 23 X 56)

Son jugement sur le fond a donc été influencé par cette attribu-
tion arbitraire de compétence. Il en est résulté une confusion
inextricable entre compétence et fond.

La Cour a déclaré à plusieurs reprises qu’elle n’a pas à donner
d'avis sur le fond des affaires dont les jugements lui sont soumis,
mais elle a cherché en même temps des bases pour la compétence du
Tribunal, autres que celles retenues par celui-ci.

Or, en reconnaissant cette compétence, sur des bases différentes,
l’avis de la Cour ne peut manquer de revêtir le jugement du Tribu-
nal sur le fond d’une sanction que la Cour n’a nullement eu
l'intention d'accorder.

En effet, en admettant même que le Tribunal ait fondé sa compé-
tence sur la base de la pratique en matière de contrat à durée définie,
de la place spéciale qu’elle occupe dans les organisations interna-
tionales, de la note du 6 juillet 1954, il n’aurait pu, sans l’aide de la
doctrine de détournement de pouvoir, que rejeter la demande des
fonctionnaires. Ni la pratique, ni le lien juridique entre le renouvel-
lement et le contrat initial ou les effets légaux que le contrat à durée
définie ne cesse de produire à l'échéance, ni l'examen du contrat
d'engagement, ou du Statut, ou du Règlement du personnel,
ou de la note du 6 juillet, n’auraient pu fournir au Tribunal la base
d'un droit résultant d’une inobservation de stipulations du contrat ou
du Statut.

Le Tribunal semble avoir fait ce tour lui-même, mais il n’a pu en
tirer qu’« un espoir légitime pour le fonctionnaire qui réunit toutes
les qualités requises de se voir offrir un nouvel engagement dans les
fonctions qu’il occupait ».

Seul le détournement de pouvoir — compétence spéciale qu'il ne
possédait pas — a pu lui fournir les bases de son jugement.

Dans les conditions où fonctionnent les organisations interna-
tionales, des erreurs sont possibles. Mais ces erreurs, quelque graves
qu’elles puissent être, ne sauraient justifier une extension de juridic-
tion des tribunaux administratifs internationaux contraire à leur
Statut, aux conditions de leur fonctionnement ainsi qu’à celles des
organisations internationales.

La période de formation par laquelle l’administration interna-
tionale passe en ce moment ne manquera pas d'arriver à un terme.
C’est alors que l'adoption des règles applicables dans les juridictions
administratives nationales pourra être possible et réalisable. Parmi
ces règles, le détournement de pouvoir pourrait devenir une partie
du droit de l'avenir. C’est ce que souhaiterait le professeur F. Chiesa,
dans un rapport présenté au IXme Congrès international des Sciences

66
Sommaire
anglais établi
par la Revue
elle-même.

I40  OPIN. DISS. DU VICE-PRÉS. BADAWI (AVIS 23 X 56)

administratives, 1953, et publié dans la Revue internationale des
Sciences administratives, 1954, n° I, page 67:

« De plus, tous les tribunaux administratifs devraient être inves-
tis d’une compétence générale de légitimité relative à tous les
actes administratifs accomplis par l'Organisation des Nations Unies
et les autres Organisations internationales, afin d'éliminer du
domaine du droit toutes les mesures viciées par incompétence, abus
de pouvoir ou violation des statuts et autres règlements, ainsi que
d’une compétence de mérite (d'appréciation) afin d'accorder aux
tribunaux la possibilité de procéder à l'examen du fond du litige
et du droit qu’il met en cause.»

«In the present situation, it is not yet justifiable to think of an
administrative jurisdiction, on an international level, in terms of its
definition as it is given in national legal texts. Most of the inter-
national administrative jurisdictions now in existence are confined
in their competence to litigations pertaining to international
officialdom, whereas it should be permissible to refer to a judge the
question of whether or no an organ of an international organisation
has exceeded its powers or has misused its competence within its
powers. »

Mais jusqu’alors, c’est au législateur international et non au Tri-
bunal administratif qu’appartient le droit ou incombe le devoir de
choisir la doctrine du droit public (détournement de pouvoir) ou du
droit privé (abus de droit) qu’il a plu au Tribunal administratif de
cumuler dans un des attendus de son jugement.

* * %

Pour toutes ces considérations, j’estime, en ce qui concerne la
question I, que le Tribunal administratif de l'Organisation interna-
tionale du Travail était incompétent parce que le fondement essen-
tiel, sur la base duquel il s’est déclaré compétent, est ce qu’il a
appelé les « conditions implicites » du pouvoir du Directeur général,
postulat destiné à lui permettre de connaître des actes réservés à sa
discrétion, en vue de les soumettre à un contrôle juridictionnel et
d'annuler ces actes administratifs discrétionnaires pour détourne-
ment de pouvoir. Cette compétence ne lui a pas été accordée par
l'article If de son Statut.

La question II ne se pose pas.

La réponse à la question III est que le jugement, fondé sur une
base inexistante, est entaché de nullité.

(Signé) BaDawl.

67
I41 OPIN. DISS. DU VICE-PRES. BADAWI (AVIS 23 X 56)

Annexe
Gréce
Loi du 22 décembre 1928.
Article 22.

« Le Conseil siège en séance plénière :

a) lorsqu'il examine les recours en annulation des actes administratifs
pour excès de pouvoir ou pour violation d’une loi. »

Turquie

Loi du 26 décembre 1938.

Article II.

« Les fonctions du Conseil d’État consistent : :

d) à instruire et à solutionner les procès et les recours en matière
contentieuse administrative. »

Article 23.

« Sont examinés souverainement et résolus de façon définitive par les

Sections du contentieux les cas et particularités ci-après :

A. Les instances formées par ceux qui se croient lésés du chef des
actes et des décisions d'ordre administratif relativement à des
questions restant en dehors de la compétence des tribunaux
judiciaires ;

C. Les demandes d’annulation formées par ceux qui se croient
être lésés du chef des actes et des décisions d'ordre administratif,
qui seraient en opposition avec les dispositions des lois et des
réglements en ce qui concerne leur but et leur fond, et au point
de vue de la procédure et de la compétence ; »

Belgique
Loi du 23 décembre 1946.
Chapitre II. — Des arréts.

«g. La section d'administration statue par voie d’arréts sur les
recours en annulation pour violation des formes soit substan-
tielles, soit prescrites 4 peine de nullité, excés ou détournement
de pouvoir, formés contre les actes et règlements des diverses
autorités administratives ou contre des décisions contentieuses
administratives. »

Egypte .
Loi sur le Conseil d'Etat de 1946, modifiée en 1949.
Article 3.
«La Cour du contentieux administratif est seule compétente pour
statuer sur les questions ci-aprés et a, en ce qui les concerne, pleine
juridiction.
6. Les recours formés par les particuliers ou par les organismes en
annulation de décisions administratives définitives.
Les recours mentionnés aux numéros 3, 4, 5, 6 doivent être
fondés sur l’incompétence ou sur un vice de forme, ou sur une
violation ou une fausse application ou interprétation des lois
ou règlements, ou sur un détournement de pouvoir. »

63
142 OPIN. DISS. DU VICE-PRÉS. BADAWI (AVIS 23 X 56)

Traité instituant la Communauté européenne du Charbon et de l’Acier, du
I8 avril I95I

Article 33.

« La Cour est compétente pour se prononcer sur les recours en annu-
lation pour incompétence, violation des formes substantielles, vio-
lation du Traité ou de toute règle de droit relative à son application,
ou détournement de pouvoir, formés contre les décisions et recom-
mandations de la Haute Autorité par un des États membres ou par
le Conseil. Toutefois, l'examen de la Cour ne peut porter sur l'appré-
ciation de la situation découlant des faits ou circonstances écono-
miques au vu de laquelle sont intervenues lesdites décisions ou
recommandations, sauf s’il est fait grief à la Haute Autorité d’avoir
commis un détournement de pouvoir ou d’avoir méconnu d’une
manière patente les dispositions du Traité ou toute règle de droit
relative à son application. .

Les entreprises ou les associations visées à l’article 48 peuvent
former, dans les mémes conditions, un recours contre les décisions
et recommandations individuelles les concernant ou contre les
décisions et recommandations générales qu’elles estiment entachées
de détournement de pouvoir a léur égard.

Les recours prévus aux deux premiers alinéas du présent article
doivent être formés dans le délai d’un mois à compter, suivant le
cas, de la notification ou de la publication de la décision ou recom-
mandation. »

69
